DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3 – 4 & 9 are objected to because of the following informalities:  
With regard to claims 3 – 4, “SiO210-35” should contain a space between the “2” and the “10”.  Appropriate correction is required.
With regard to claim 9, “greater that” should be “greater than”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the second bonding agent" in the radiation shielding glass article of claim 15.  There is insufficient antecedent basis for this limitation in the claim. It is assumed Applicant intended for claim 16 to be dependent on claim 14, not claim 15. Correction is requested.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4 – 5, & 13 – 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuwabara (JP 2011-085582 A).
With regard to claims 1 & 13, Kumawara teaches a radiation shielding safety glass article comprising a piece of radiation shielding safety glass (10a) and two cover glass plates (10b) (Applicant’s “first and second thin faceplates”) bonded to the surfaces of the radiation shielding glass. The cover glass plates have a thickness of 50 – 1,000 µm (0.05 – 1 mm) (paragraphs [0017] & [0020]).
A cover glass plate (10b) is composed of silicon oxide, aluminum oxide, boron oxide, & calcium oxide, magnesium oxide, & barium oxide (alkalines) (“alkaline aluminoborosilicate”) (paragraph [0069]).

    PNG
    media_image1.png
    297
    176
    media_image1.png
    Greyscale

	With regard to claim 4, Kuwabara teaches the radiation shielding glass contains may contain 10 – 35% by weight SiO2 (paragraph [0048]), 55 – 80% PbO (paragraph [0049]), 0 – 10 wt.% B2O3 (paragraph [0050]), 0 – 10 wt.% Al2O3 (paragraph [0051]), 0 – 10 wt.% SrO and BaO (paragraph [0052]), 0 – 10 wt.% Na2O3 and K2O (paragraph [0053]).

	With regard to claims 5 & 14, Kuwabara teaches two resin layers (10c) (Applicant’s “first bonding agent” and “second bonding agent”) configured to bond to the radiation shielding glass and the first and second thin glass faceplates, wherein each resin layer is disposed between a first surface or second surface of the radiation shielding glass and the second surface of the first cover glass and the second cover glass (paragraph [0064] & Fig. 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kuwabara (JP 2011-085582 A).
With regard to claim 3, Kuwabara teaches the radiation shielding glass contains may contain 10 – 35% by weight SiO2 (paragraph [0048]), 55 – 80% PbO (paragraph [0049]), 0 – 10 wt.% B2O3 (paragraph [0050]), 0 – 10 wt.% Al2O3 (paragraph [0051]), 0 – 10 wt.% SrO and BaO (paragraph [0052]), 0 – 10 wt.% Na2O3 and K2O (paragraph [0053]). With respect to the amount of Sb2O3, the reference teaches 0.01-2% (paragraph [0054]); while this is a range overlapping the claimed range in claim 3, it is sufficiently specific so as to anticipate the claim.
	The range disclosed is not large, it overlaps about half of the claimed range, the variable is predictable and effects the final product, and there is no evidence that the claimed range is critical. Upon weighing all of these factors, the claim is anticipated. MPEP 2131.03(II).
In the alternative, the disclosed ranges overlap the claimed range. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

Claim(s) 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kuwabara (JP 2011/085582 A), as applied to claims 1 & 13 above.
	With regard to claim 2, Kuwabara teaches the radiation shielding safety glass has a thickness of 50 µm or more (paragraphs [0017] & [0068]), more preferably 50 – 100 µm (paragraph [0075]), which overlaps with Applicant’s claimed range of 3.5 mm to 60 mm.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

Claim(s) 6 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kuwabara, as applied to claims 1 & 13 above, and further in view of Chien et al. (US 2005/0173058 A1).
With regard to claims 6 & 15, Kuwabara teaches joining the glass layers using a resin layer (bonding agent layer), but does not teach joining the glass layers by thermal bonding.
Chien et al. teach a method for bonding flat glasses. Two conventional methods for bonding flat glasses are adhesives or cohesive substances. However, adhesives easily deteriorate due to temperature variations to reduce bonding strength and cohesive substances leave tiny impurities between two bonding surface to reduce the reliability of light transmission (paragraph [0005] – [0006]). Chien et al. teach it is preferable to join by heating (“thermal bonding”) (paragraphs [0027] – [0028] & [0044]). This preferred method of bonding flat glasses by heating also reduces production costs compared to the use of adhesive or cohesive substance (paragraph [0053]).
Therefore, based on the teachings of Chien et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date to substitute the resin layer (bonding layers) taught by Kuwabara with an adhesion method of joining the glass layers directly and using heat to adhere the layers in order to reduce production costs, improve the bonding strength, and avoid the presence of impurities between the layers compared to adhesives or cohesive substances.

Claims 7 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kuwabara, as applied to claims 5 & 14 above, and further in view of Stark (US 2006/0187608 A1).
With regard to claims 7 & 16, Kuwabara fails to teach a first cavity or a second cavity defined by the radiation shielding glass, the resin layers (first and second bonding agents), and the cover plates (first and second thin glass faceplates).
Stark teaches insulated glazing window unit for vehicle windows (paragraph [0477]). Multi-pane window units contain a fill gas, such as air or xenon, for thermal insulation (paragraphs [0002], [0015] – [0016], & [0538]). Multi-pane vacuum insulated window assemblies comprising a gap filled with gas have better thermal insulation properties than single-pane windows (paragraphs [0015] – [0016]).
Therefore, based on the teachings of Stark, it would have been obvious to one of ordinary skill in the art prior to the effective filing date further comprising a first cavity filled with thermal insulating gas, such as air or xenon, defined by a first surface of the radiation shielding glass, the first bonding agent, and the second surface of the first thin glass faceplate taught by Kuwabara, for providing improved thermal insulation properties to the window unit.

Claim(s) 7 – 9 & 16 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kuwabara, as applied to claim 1 above, as evidenced by Swift Glass, and further in view of Mure et al. (US 2005/0221973 A1).
	With regard to claims 8 & 17, Kuwabara does not teach the Y D65 transmission of the radiation shielding glass article.
	With regard to claims 9 & 18, Kuwabara does not teach the transmission of the radiation shielding glass article across the entire spectral band of 450 – 800 nm.
	Kuwabara et al. teach a cover glass plate made of alkali-free glass is used as long as it is a transparent plate member made of glass having substantially low alkali elution (paragraphs [0041] & [0069]). As evidenced by Swift glass, a transparent glass will transmit 100% of light. Therefore, Kuwabara et al. suggests the cover glass used in the radiation shielding safety glass article of their invention has a transmission of about 100%.
Kuwabara et al. teach a similar composition and thickness for the radiation shielding glass Applicant’s claimed radiation shielding article (see previous claims discussed above). 
MPEP 2112 [R-3] states:

The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103.  “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.”  In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references).  See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).

It has been held that where the claimed and prior art products are identical or substantially identical in structure or are produced by identical or a substantially identical processes, a prima facie case of either anticipation or obviousness will be considered to have been established over functional limitations that stem from the claimed structure.  In re Best, 195 USPQ 430, 433 (CCPA 1977), In re Spada, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). The prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed products. In re Best, 195 USPQ 430, 433 (CCPA 1977).
Kuwabara et al. teach the resin layer may be composed of acrylic, silicon, urethane, resin or the like for bonding glass sheets (paragraph [0044]). However, Kuwabara et al. do not teach the same composition for the resin layer as Applicant teaches for the bonding agent layers (PVB or EVA, see spec paragraph [0017]). Kuwabara et al. do not limit the type of resin for the resin layers joining the radiation shielding glass layer and the cover layers.
	Mure et al. teach resin films for joining radiation shielding glass layers, wherein the resin films are formed of polyvinyl butyral (PVB), ethylene vinyl acetate (EVA), THF, or the like (paragraph [0016]). 
	Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to substitute the resin material taught by Kuwabara et al. with the PVB or EVA taught by Mure et al. for joining the radiation shielding glass layers because Mure et al. provides evidence that PVB and EVA are known bonding agent layers in the art for joining radiation shielding glass layers. See MPEP 2144.06.II.
Based on the evidenced provided above, the combined teachings of the prior art would yield a radiation shielding safety glass article consisting of one radiation shielding glass, two cover sheets, and two resin layers (bonding layers) would inherently have at least 80% transmission in accordance with Applicant’s claims 8 – 9 & 17 – 18. The fact that applicant has recognized another advantage (i.e. transmission greater than 80%) which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. See MPEP 2112.
With regard to claims 7 & 16, Applicant’s specification teaches the first bonding agent may be formed of PVB or EVA (see spec, paragraph [0017]), and the cavities may be filled with PVB or EVA (see spec, paragraph [0021]). The resulting structure would be an intermediate layer between the radiation shielding glass and the first thin glass faceplate, wherein the intermediate layer has a uniform composition of PVB or EVA. 
As discussed above for claims 8 – 9 & 17 – 18, Mure et al. teach the resin films discussed above for claims 5 & 14 are formed of PVB, EVA, THF, or the like (paragraph [0016]). Therefore, the intermediate layer taught by Mure et al. would meet claims 7 & 16 when the same material (PVB) is used for the first bonding agent and the filling material.

Claim(s) 10 – 11 & 19 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kuwabara, as applied to claim 1 above, and further in view of Nemeth et al. (U.S. Patent No. 8,419,965 B1) & Hasegawa et al. (US 2013/0219966 A1).
With regard to claims 10 & 19, Kuwabara does not teach the Vicker’s Hardness of a single cover glass alone.
With regard to claims 11 & 20, Kuwabara does not teach the cover glass has an ion exchanged surface or the Vicker’s Hardness of a single cover glass alone.
Nemeth et al. teach chemical strengthening process for glass where ions are exchanged to also provide a superior hard surface as compared to glass that is not chemically strengthened (Col. 3, Lines 57 – 64).
Hasegawa et al. teach a chemically strengthened glass plate composed of an aluminosilicate or soda-lime composition (paragraphs [0019] – [0020], [0026], [0045], [0059]), formed to a thickness of 0.03 – 3 mm (paragraphs [0046] & [0105]), and has a Vickers hardness of 5.0 – 6.0 GPa (509.8 to 611 in Vicker’s Hardness HV units*). The method of chemically strengthening the glass plate involves exchanging small ions at the glass surface depth of 5 – 25 µm with larger ions (paragraphs [0005], [0029], [0032] – [0039], [0051], [0092]).
Therefore, based on the teachings of Nemeth et al. and Hasegawa et al., it would have been obvious to a person of ordinary skill in the art prior to the effective filing date to adjust the ion exchange method, such as the size of the ions exchanged or the depth of the exchange, through routine experimentation in order to achieve the desired Vickers Hardness value.  It has been held that discovering an optimum value of a result effective variable  involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
* conversion calculation of GPa to HV using www.gordonengland.co.uk/xhardness/xhvconv.htm

Claim(s) 12 & 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kuwabara, as applied to claim 1 above, and further in view of Nemeth et al., Hasegawa et al., & Borrelli et al. (US 2012/0034435 A1).
With regard to claims 12 & 21, Kuwabara does not teach the cover glass has silver (Ag+) ions embedded in an ion exchanged surface or the Vicker’s Hardness of a single cover glass alone.
As discussed above for claims 10 – 11 & 19 – 20, based on the teachings of Nemeth et al. and Hasegawa et al., it would have been obvious to a person of ordinary skill in the art prior to the effective filing date to adjust the ion exchange method of chemical strengthening through routine experimentation in order to achieve the desired Vickers Hardness value. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Kuwabara does not teach the cover glass has an ion exchanged surface comprising silver ions (Ag+) embedded in the ion exchange surface.
Borrelli et al. teach a chemically strengthened glass comprising silver ions (Ag+) incorporated into the surface of cover glass for providing antimicrobial properties (paragraphs [0009] – [0010]).
Therefore, based on the teachings of Borrelli et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date to incorporate silver ions into the surface of the outer glass (inner glass) plates taught by Kuwabara for providing antimicrobial properties.

Claim(s) 1 – 2, 5, 7, 13 – 14, & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mure et al. (US 2005/0221973 A1), in view of Hasegawa et al. (US 2013/0219966 A1).
With regard to claims 1 & 13, Mure et al. teach a radiation shielding article comprising three radiation shielding glass plates joined to each other (paragraph [0015] & Fig. 1). The outermost glass plates correspond to Applicant’s “first and second thin glass faceplates” and the core glass plate corresponds to Applicant’s “radiation shielding glass” (Fig. 1, shown below). Each of the glass layers comprises SiO2, Al2O3, Na2O (sodium aluminosilicate) (paragraph [0018]).

    PNG
    media_image2.png
    631
    432
    media_image2.png
    Greyscale

Each of the glass plates have a of 1 mm - 10 mm (paragraph [0015]), which overlaps with Applicant’s claimed range for the thickness of the thin glass faceplate of less than or equal to 1 mm.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
Mure et al. do not teach the sodium aluminosilicate glass plates are chemically strengthenable.
Hasegawa et al. teach a chemically strengthened glass plate composed of an aluminosilicate or soda-lime composition (paragraphs [0019] – [0020], [0026], [0045], [0059]), formed to a thickness of 0.03 – 3 mm (paragraphs [0046] & [0105]), and has a Vickers hardness of 5.0 – 6.0 GPa (509.8 to 611 in Vicker’s Hardness HV units*). The method of chemically strengthening the glass plate involves exchanging small ions at the glass surface depth of 5 – 25 µm with larger ions (paragraphs [0005], [0029], [0032] – [0039], [0051], [0092]).
Therefore, based on the teachings of Hasegawa et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date to strengthen the glass plate to achieve a high Vickers hardness using an ion exchange process.

With regard to claim 2, Mure et al. teach of the glass plates of the radiation shielding article have a thickness of 1 mm - 10 mm (paragraph [0015]), which overlaps with Applicant’s claimed range for the thickness 3.5 to 6 mm.
With regard to claims 5 & 14, Mure et al. teach resin films (12) (Applicant’s “first and second bonding agents”) between the glass plates (paragraph [0030]).
With regard to claims 7 & 16, Applicant’s specification teaches the first bonding agent may be formed of PVB or EVA (see spec, paragraph [0017]), and the cavities may be filled with PVB or EVA (see spec, paragraph [0021]). The resulting structure would be an intermediate layer between the radiation shielding glass and the first thin glass faceplate, wherein the intermediate layer has a uniform composition of PVB or EVA. 
Mure et al. teach the resin films discussed above for claims 5 & 14 are formed of PVB, EVA, THF, or the like (paragraph [0016]). Therefore, the intermediate layer taught by Mure et al. would meet claims 7 & 16 when the same material (PVB) is used for the first bonding agent and the filling material.

Claim(s) 6 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mure et al. & Hasewaga et al., as applied to claims 1 & 13 above, and further in view of Chien et al. (US 2005/0173058 A1).
With regard to claims 6 & 15, Mure teaches joining the glass layers using a resin film (bonding agent layer), but does not teach joining the glass layers by thermal bonding.
Chien et al. teach a method for bonding flat glasses. Two conventional methods for bonding flat glasses are adhesives or cohesive substances. However, adhesives easily deteriorate due to temperature variations to reduce bonding strength and cohesive substances leave tiny impurities between two bonding surface to reduce the reliability of light transmission (paragraph [0005] – [0006]). Chien et al. teach it is preferable to join by heating (“thermal bonding”) (paragraphs [0027] – [0028] & [0044]). This preferred method of bonding flat glasses by heating also reduces production costs compared to the use of adhesive or cohesive substance (paragraph [0053]).
Therefore, based on the teachings of Chien et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date to substitute the resin layer (bonding layers) taught by Mure et al. with an adhesion method of joining the glass layers directly and using heat to adhere the layers in order to reduce production costs, improve the bonding strength, and avoid the presence of impurities between the layers compared to adhesives or cohesive substances.

Claims 7 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mure et al. & Hasewaga et al., as applied to claims 5 & 14 above, and further in view of Stark (US 2006/0187608 A1).
With regard to claim 7, Mure et al. fail to teach the composite glass further comprises a first cavity defined by a first surface of the radiation shielding glass, the first bonding agent, and the second surface of the first thin glass faceplate, wherein the first cavity is filled with a material different from the material of the first bonding agent.
Stark teaches insulated glazing window unit for vehicle windows (paragraph [0477]). Multi-pane window units contain a fill gas, such as air or xenon, for thermal insulation (paragraphs [0002], [0015] – [0016], & [0538]). Multi-pane vacuum insulated window assemblies comprising a gap filled with gas have better thermal insulation properties than single-pane windows (paragraphs [0015] – [0016]).
Therefore, based on the teachings of Stark, it would have been obvious to one of ordinary skill in the art prior to the effective filing date further comprising a first cavity filled with thermal insulating gas, such as air or xenon, defined by a first surface of the radiation shielding glass, the first bonding agent, and the second surface of the first thin glass faceplate taught by Mure et al., for providing improved thermal insulation properties to the window unit.

Claim(s) 10 – 11 & 19 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mure et al. & Hasewaga et al., as applied to claims 1 & 13 above, and further in view of Nemeth et al. (U.S. Patent No. 8,419,965 B1).
With regard to claims 10 – 11, Mure et al. do not teach the Vickers hardness of the inner glass pane (“first thin faceplate”).
Nemeth et al. teach chemical strengthening process for glass where ions are exchanged to also provide a superior hard surface as compared to glass that is not chemically strengthened (Col. 3, Lines 57 – 64).
Hasegawa et al. teach a chemically strengthened glass plate composed of an aluminosilicate or soda-lime composition (paragraphs [0019] – [0020], [0026], [0045], [0059]), formed to a thickness of 0.03 – 3 mm (paragraphs [0046] & [0105]), and has a Vickers hardness of 5.0 – 6.0 GPa (509.8 to 611 in Vicker’s Hardness HV units*). The method of chemically strengthening the glass plate involves exchanging small ions at the glass surface depth of 5 – 25 µm with larger ions (paragraphs [0005], [0029], [0032] – [0039], [0051], [0092]).
Therefore, based on the teachings of Nemeth et al. and Hasegawa et al., it would have been obvious to a person of ordinary skill in the art prior to the effective filing date to chemically strengthen the outer layers of glass and adjust the ion exchange method, such as the size of the ions exchanged or the depth of the exchange, through routine experimentation in order to achieve the desired Vickers Hardness value. It has been held that discovering an optimum value of a result effective variable  involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
* conversion calculation of GPa to HV using www.gordonengland.co.uk/xhardness/xhvconv.htm

Claim(s) 12 & 21 are rejected under 35 U.S.C. 103 as being unpatentable over Mure et al. & Hasewaga et al., as applied to claims 1 & 13 above, and further in view of Nemeth et al. (U.S. Patent No. 8,419,965 B1) and Borrelli et al. (US 2012/0034435 A1).
With regard to claims 12 & 21, as discussed above for claims 10 – 11, based on the teachings of Nemeth et al. and Hasegawa et al., it would have been obvious to a person of ordinary skill in the art prior to the effective filing date to adjust the ion exchange method of chemical strengthening through routine experimentation in order to achieve the desired Vickers Hardness value.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Mure et al. do not mention the inner pane has an ion exchanged surface comprising silver ions (Ag+) embedded in the ion exchange surface.
Borrelli et al. teach a chemically strengthened glass comprising silver ions (Ag+) incorporated into the surface of cover glass for providing antimicrobial properties (paragraphs [0009] – [0010]).
Therefore, based on the teachings of Borrelli et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date to incorporate silver ions into the surface of the outer glass (inner glass) plates taught by Mure et al. for providing antimicrobial properties.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE T GUGLIOTTA whose telephone number is (571)270-1552. The examiner can normally be reached M - F (Noon to 10 p.m.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE T GUGLIOTTA/Examiner, Art Unit 1781                                                                                                                                                                                                        

/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781